UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 SouFun Holdings Limited (Name of Issuer) ClassA ordinary shares, par value HK$1.00 per share (Title of Class of Securities) 836034108** (CUSIP Number) Amit Gupta 6thFloor, TowerA 1CyberCity, Ebene, Mauritius +230 (403) 6074 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) With a copy to: Thomas J. Murphy c/o General Atlantic Service Company, LLC 3 Pickwick Plaza Greenwich, Connecticut 06830 (203) 629-8600 September 22, 2010 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule13G to report the acquisition which is the subject of this Schedule13D, and is filing this schedule because of Rule13d-1(e), 1(f) or 1(g), check the following box []. Note: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits.See Rule13d-1(a) for other parties to whom copies are to be sent. *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. **This CUSIP applies to the American Depositary Shares, evidenced by American Depositary Receipts, each representing four ClassA ordinary shares.No CUSIP has been assigned to the Class A ordinary shares. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No.:836034108 Schedule 13D Page2of 10 1 NAME OF REPORTING PERSON S.S. OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON General Atlantic LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) x (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHARED VOTING POWER -0- 9 SOLE DISPOSITIVE POWER 10 SHARED DISPOSITIVE POWER -0- 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 30.2% 14 TYPE OF REPORTING PERSON OO CUSIP No.:836034108 Schedule 13D Page3of 10 1 NAME OF REPORTING PERSON S.S. OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON General Atlantic Mauritius Limited 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) x (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Mauritius NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHARED VOTING POWER -0- 9 SOLE DISPOSITIVE POWER 10 SHARED DISPOSITIVE POWER -0- 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 30.2% 14 TYPE OF REPORTING PERSON CO CUSIP No.:836034108 Schedule 13D Page4of 10 1 NAME OF REPORTING PERSON S.S. OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON General Atlantic GenPar (Mauritius) Limited 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) x (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Mauritius NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHARED VOTING POWER -0- 9 SOLE DISPOSITIVE POWER 10 SHARED DISPOSITIVE POWER -0- 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 30.2% 14 TYPE OF REPORTING PERSON CO CUSIP No.:836034108 Schedule 13D Page5of 10 Item 1.Security and Issuer. This Schedule13D relates to the Class A ordinary shares, par value HK$1.00 per share (the “Class A ordinary shares”) of SouFun Holdings Limited (the “Company”).The principal executive offices of the Company are located at8thFloor, Tower 3, Xihuan Plaza, No.1 Xizhimenwai Avenue, Xicheng District, Beijing 100044, People’s Republic of China. The Company’s American Depositary Shares (the “ADSs”), evidenced by American Depositary Receipts, each representing four ClassA ordinary shares, are listed on the New York Stock Exchange under the symbol “SFUN.”The Reporting Persons own only Class A ordinary shares and do not own any ADSs. Item 2.Identity and Background. This Statement is being filed by a group, as defined in Rule 13d-5 of the General Rules and Regulations promulgated under the Securities Exchange Act of 1934, as amended (the “Exchange Act”).The members of the group are General Atlantic LLC, a Delaware limited liability company (“GA”), General Atlantic GenPar (Mauritius) Limited, a Mauritius private company limited by shares (“GenPar”), and General Atlantic Mauritius Limited, a Mauritius private company limited by shares (“GA Mauritius”).GenPar owns a majority of GA Mauritius’ votingshares. GA owns all the outstanding shares of GenPar.The Managing Directors of GA are Steven A. Denning (Chairman), William E. Ford (Chief Executive Officer), John Bernstein, Mark F. Dzialga, Abhay Havaldar, David C. Hodgson, Rene M. Kern, Jonathan C. Korngold, Christopher G. Lanning, Jeff X. Leng, Anton J. Levy, Adrianna Ma, Marc F. McMorris, Thomas J. Murphy, Matthew Nimetz, Fernando Oliveira, Ranjit Pandit, Andrew C. Pearson, David A. Rosenstein, Sunish Sharma, Tom C. Tinsley, Philip P. Trahanas, and Florian P. Wendelstadt (collectively, the “GA Managing Directors”). The information required by General Instruction C to Schedule 13D with respect to (i) the executive officers and directors of GA Mauritius and GenPar is listed on ScheduleA hereto and (ii) the GA Managing Directors is listed onScheduleB hereto.The present principal occupation of each GA Managing Director is as a managing director at GA. As discussed under Item 6 below, Mr. Leng has been designated by GA Mauritius to be appointed as a member of the board of directors of the Company. GA is located at c/o General Atlantic Service Company, LLC, 3 Pickwick Plaza, Greenwich, Connecticut 06830.GenPar and GA Mauritius are located at 6thFloor, TowerA, 1CyberCity, Ebene, Mauritius.Each of the Reporting Persons is engaged in acquiring, holding and disposing of interests in various companies for investment purposes. None of the Reporting Persons has, during the last five years, been (i) convicted in a criminal proceeding (excluding traffic violations or similar misdemeanors) or (ii) a party to a civil proceeding of a judicial or administrative body of competent jurisdiction or subject to any judgment, decree or final order finding any violation of federal or state securities laws or enjoining future violations of, or prohibiting or mandating activities subject to, such laws. Item 3.Source and Amount of Funds or Other Consideration. On September 22, 2010, the date the initial public offering (the “IPO”) of the Company’s ADSs was consummated, GA Mauritius purchased 15,347,720 Class A ordinary shares from Telstra International Holdings (“Telstra”) for an aggregate purchase CUSIP No.:836034108 Schedule 13D Page6of 10 price of $163,069,525, in a private placement, pursuant to a Share Purchase Agreement, dated as of August13, 2010 (the “Purchase Agreement”), by and among Telstra, GA Mauritius, Hunt 7-A Guernsey L.P. Inc. (“Hunt 7-A”), Hunt 7-B Guernsey L.P. Inc. (“Hunt 7-B”), and Hunt 6-A Guernsey L.P. Inc. (“Hunt 6-A” and, together with Hunt 7-A and Hunt 7-B, “Apax”), Next Decade Investments Ltd. (“Next Decade”) and Digital Link Investment Limited (“Digital Link”). GA Mauritius obtained the funds to purchase the Class A ordinary shares from contributions from its shareholders. Item 4.Purpose of Transaction. The Reporting Persons acquired the Class A ordinary shares reported herein for investment purposes.Consistent with such purposes, the Reporting Persons may engage in communications with, without limitation, one or more shareholders of the Company, management of the Company, one or more members of the board of directors of the Company, and may make suggestions concerning the Company’s operations, prospects, business and financial strategies, strategic transactions, assets and liabilities, business and financing alternatives and such other matters as the Reporting Persons may deem relevant to their investment in the Class A ordinary shares.The Reporting Persons expect that they will, from time to time, review their investment position in the Company and may, depending on the Company’s performance and other market conditions, increase or decrease their investment position in the Class A ordinary shares.In addition, the Reporting Persons may, from time to time, make additional purchases of Class A ordinary shares or ADSs either in the open market or in privately-negotiated transactions, depending upon the Reporting Persons’ evaluation of the Company’s business, prospects and financial condition, the market for the Class A ordinary shares and the ADSs, other opportunities available to the Reporting Persons, general economic conditions, stock market conditions and other factors.Depending upon the factors noted above, the Reporting Persons may also decide to hold or dispose of all or part of their investments in the Class A ordinary shares and/or enter into derivative transactions with institutional counterparties with respect to the Company’s securities, including the Class A ordinary shares and the ADSs. Except as set forth in this Item 4 or Item 6 below, the Reporting Persons have no present plans or proposals that relate to or that would result in any of the actions specified in clauses (a) through (j) of Item 4 of Schedule 13D of the Act. Item 5.Interest in Securities of the Issuer. (a)As of the date hereof, GA Mauritius owns of record 15,347,720 Class A ordinary shares, representing 30.2% of the Company’s issued and outstanding Class A ordinary shares. By virtue of the fact that (i) GenPar owns a majority of GA Mauritius’ voting shares and (ii) GA owns all of the outstanding shares of GenPar, the Reporting Persons may be deemed to have the power to vote and direct the disposition of the Class A Ordinary Shares owned of record by GA Mauritius.As a result, as of the date hereof, each of the Reporting Persons may be deemed to own beneficially an aggregate of 15,347,720 Class A ordinary shares (calculated on the basis of the number of Class A CUSIP No.:836034108 Schedule 13D Page7of 10 ordinary shares which may be acquired by the Reporting Persons within 60 days), or 30.2% of the Company’s issued and outstanding Class A ordinary shares. (b) Each of the Reporting Persons has the shared power to direct the vote and the shared power to direct the disposition of the 15,347,720 Class A ordinary shares that may be deemed to be owned beneficially by each of them. (c) Except as set forth in Item 3, Item 6 or otherwise herein, to the knowledge of the Reporting Persons with respect to the persons named in response to Item 5(a), none of the persons named in response to Item 5(a) has effected any transactions in the Class A ordinary shares during the past 60 days. (d) No person other than the persons listed or the shareholders of GA Mauritius is known to have the right to receive or the power to direct the receipt of dividends from, or the proceeds from the sale of, any securities owned by any member of the group. (e) Not applicable. Item 6.Contracts, Arrangements, Understandings or Relationships with Respect to the Issuer. GA, GenPar, GA Mauritius and the GA Managing Directors may, from time to time, consult among themselves and coordinate the voting and disposition of the Class A ordinary shares held by GA Mauritius, as well as such other action taken on behalf of the Reporting Persons with respect to the Class A ordinary shares held by GA Mauritius as they deem to be in the collective interest of the Reporting Persons. Share Purchase Agreement As noted above, in accordance with the Share Purchase Agreement, on September 22, 2010, GA Mauritius purchased 15,347,720 Class A ordinary shares from Telstra. Option Agreement In connection with the Share Purchase Agreement, GA Mauritius entered into a Call Option Agreement, dated August 13, 2010, with Next Decade pursuant to which it granted Next Decade an option (the “Option”) to purchase 987,656 ClassA ordinary shares from GA Mauritius. The Option can be exercised anytime after the closing of the transactions contemplated by the Purchase Agreement, will expire on September 22, 2012 and may only be exercised in full. The exercise price for the Option is US$10.625 per share plus 5.0% per annum of such price, calculated on the basis of the actual number of days elapsed from the date of closing of the transactions contemplated by the Purchase Agreement to the exercise date of the Option, computed on the basis of a 365-day year. The number of shares subject to the Option and the exercise price are subject to customary anti-dilution adjustments. Investor’s Rights Agreement In connection with the Share Purchase Agreement, GA Mauritius entered into an Investor’s Rights Agreement with the Company, Apax, Next Decade and Digital Link, CUSIP No.:836034108 Schedule 13D Page 8of 10 dated August13, 2010 (the “Investor’s Rights Agreement”). Under the Investor’s Rights Agreement, the Company agreed to create two vacancies on its board of directors upon the closing of the IPO and to appoint a director designated by GA Mauritius to fill one vacancy and a director designated by Apax to fill the other vacancy. In accordance with this provision, Mr. Leng was designated by GA Mauritius to be appointed as a director of the Company and became a director on September 16, 2010 . In addition, under the Investor’s Rights Agreement, the Company agreed that so long as GA Mauritius and its affiliates own at least 10.0% of the ClassA ordinary shares, GA Mauritius will be permitted to designate one nominee to the Company’s board of directors at each shareholder meeting at which members of the Company’s board of directors are elected and agreed to cause the such nominee to be elected.In addition, under the Investor’s Rights Agreement, a designee of either GA Mauritius or Apax will serve on the Company’s audit committee, compensation committee and nomination and corporate governance committee or, ifsuch designee is unable to meet all requirements under applicable laws, rules and regulations, such designee will be permitted to participate as a non-voting observer. Under the Investor’s Rights Agreement, subject to certain limitedexceptions, each of GA Mauritius and Apax has agreed not to dispose of any ClassA ordinary shares for 180days following the consummation of the IPO and has agreed that it will not transfer more than 5.0% of the Company’s issued and outstanding share capital to a competitor of the Company in a single transaction or a series of related transactions, without the prior written consent of the Company’s board of directors. Each of GA Mauritius, Apax, Next Decade and Digital Link will have a right of first offer if one of the other parties proposes to sell more than 10.0% of the Company’s issued and outstanding share capital in a single private placement transaction or a series of related private placement transactions. Each of GA Mauritius and Apax were also granted certain pre-emptive rights. Registration Rights Agreement In connection with the Share Purchase Agreement, GA Mauritius also entered into the Registration Rights Agreement, dated August 13, 2010, with the Company and Apax (the “Registration Rights Agreement”). Under the Registration Rights Agreement, beginning 180days after the consummation of the IPO, GA Mauritius will have demand registration rights pursuant to which it may require the Company to effect the registration of all or a portion of GA Mauritius’s ClassA ordinary shares, provided that the aggregate price of registrable securities to be sold to the public is equal to or greater than US$20.0million. Each of GA Mauritius and Apax is entitled to a total of two demand registrations (registrations to be effected under a registration statement on FormF-3 are not counted as demand registrations). Once the Company is eligible to use FormF-3, GA Mauritius will have the right to require the Company to register its ClassA ordinary shares on a FormF-3, provided that the aggregate price of registrable securities to be sold to the public is equal to or greater than US$5.0 million.If requested by GA Maturitius, the Form F-3 registration will be for an offering on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, as amended (“Securities Act”), and/or if the Company is a “well-known seasoned issuer” (as defined in Rule 405 promulgated under the Securities Act) be on an “automatic shelf registration statement” (as defined in Rule 405 promulgated under the Securities Act).The Company has agreed to pay certain expenses in connection with CUSIP No.:836034108 Schedule 13D Page9 of 10 any demand and FormF-3 registration.In addition, GA Mauritius also has piggyback registration rights to request that their ClassA ordinary shares be included in any registration ofthe ClassA ordinary shares by the Company or any other shareholder, other than registrations on FormF-4 or S-8 or in compensation or acquisition-related registrations.GA Mauritius’ ability to include its Class A ordinary shares in a registration (other than a demand registration) is subject to customary cutbacks. Lock Up Agreement GA Mauritius has agreed with the underwriters of the IPO that for a period of 180days after the closing of the IPO it will notsell, transfer or otherwise dispose of, and will not announce an intention to sell, transfer or otherwise dispose of, without the prior written consent of the underwriters any Class A ordinary shares, ADSs or any securities that are substantially similar to the Class A ordinary shares or ADSs. Item 7.Materials to be Filed as Exhibits. Exhibit 1: Agreement relating to the filing of joint acquisition statements as required by Rule13d-1(k)(1) under the Securities Exchange Act of 1934, as amended. Exhibit 2: Call Option Agreement, dated August 13, 2010. Exhibit 3: Share Purchase Agreement, dated August 13, 2010, among GA Mauritius, Apax, Next Decade, Media Partner and Digital Link. Exhibit 4: Registration Rights Agreement among the Company, GA Mauritius and Apax, dated August13, 2010 (incorporated by reference to Exhibit 4.8 to the Company’s Registration Statement on Form F-1, filed with the Commission on September 2, 2010 (File No. 333-169170)). Exhibit 5: Lock Up Agreement, dated August 13, 2010. Exhibit 6: Investor’s Rights Agreement among the Company, GA Mauritius, Apax, Next Decade, Media Partner and Digital Link, dated August13, 2010 (incorporated by reference to Exhibit 4.7 to the Company’s Registration Statement on Form F-1, filed with the Commission on September 2, 2010 (File No. 333-169170)). CUSIP No.:836034108 Schedule 13D Page10 of 10 SIGNATURES After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Dated:September 30, 2010. GENERAL ATLANTIC LLC By: /s/Steven A. Denning Name: Steven A. Denning Title: Chairman and Managing Director GENERAL ATLANTIC MAURITIUS LIMITED By: /s/Steven A. Denning Name: Steven A. Denning Title: Director GENERAL ATLANTIC (GENPAR) MAURITIUS LIMITED By: /s/Steven A. Denning Name: Steven A. Denning Title: Director
